DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 10/05/2021.
In the instant application, claim 11 is canceled; Claim 26 is newly added; Claims 1, 12 and 19 are independent claims; claims 1-26 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/08/2021, 01/25/2022, 02/04/2022, 04/25/2022 and 05/04/2022 were filed before the mailing date of the first office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 04/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10809910 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-10 and 12-26 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a first electronic device, a non-transitory computer-readable storage medium and a method for remote touch detection using a system of multiple devices, including a second device. Obtaining images from the first and second devices wherein the first and second devices are difference. A determination that a set of one or more criteria is met based on the first image data and the second image data, performing an operation based on the input, wherein the set of one or more criteria includes criterion that is met when the input is a touch input.
Independent claims 1, 12 and 19 when considered as a whole, are allowable over the prior art of record.  
The closest prior arts can be found: Bostick (US 2019/0019032) teaches a method for detecting, by a virtual wearable computing device, a hazardous condition based on monitoring a proximity of a user wearing the virtual wearable computing device to a physical obstruction; and alerting, by the virtual wearable computing device, the user regarding the detection of the hazardous condition. Milanfar (US 2014/0293079) teaches a method for detecting camera obstruction. The method can include receiving an image from a camera and comparing one or more parameters of the image with one or more control parameters, where the one or more control parameters comprise information indicative of an image from a substantially unobstructed camera. Based on the comparison, the method can also include determining that the camera is at least partially obstructed. Starner (US 2015/0242414) teaches a method for initiating a search of an object. The method includes receiving video data recorded by a camera on a wearable computing device, where the video data comprises at least a first frame and a second frame. Based on the video data, detecting an area in the first frame that is at least partially bounded by a pointing device and, based on the video data, detecting in the second frame that the area is at least partially occluded by the pointing device, the method initiates a search on the area. 
However, closest prior arts as discussed above, do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 12 and 19. For example, the prior arts do not teach of suggest the steps of “obtaining first image data about an input, wherein the first image data is obtained using one or more camera sensors of the first electronic device external to a second electronic device; obtaining second image data about the input, wherein the second image data is obtained using one or more camera sensors of the second electronic device, the first electronic device different from the second electronic device; and in accordance with a determination that a set of one or more criteria is met based on the first image data and the second image data, performing an operation based on the input, wherein the set of one or more criteria includes a criterion that is met when the input is a touch input.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174